              Case 3:18-cr-00055-PG Document 305 Filed 07/13/20 Page 1 of 2

                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO




  UNITED STATES OF AMERICA,

     Plaintiff,

         v.                                               CRIM. NO. 018-055(PG)

  PEDRO RODRIGUEZ-VALENTIN [2],
  JULIO VALENZUELA-MOREL [3],
  JOSUE TORRES-COLON [4],

     Defendants.


                                       OMNIBUS ORDER

               Before the Court are c0-defendants Pedro Rodriguez-Valentin’s (“Rodriguez”) and

Josue Torres-Colon’s (“Torres”) motions for dismissal. See Dockets No. 113, 254, 255. The

government opposes said motions. See Dockets No. 264, 265. Although co-defendant Julio

Valenzuela-Morel (“Valenzuela”) has not moved to dismiss, he is included here because he is

similarly situated. For the reasons set forth below, the motions are DENIED.

   A. Discovery

       Rodriguez and Torres move for dismissal on the basis that extensive discovery has not been

made available to them, and that the same contains potential Brady material. However, after

extensive review of the record, the Court finds that all evidence relevant and owed to both

defendants, as well as to Valenzuela, has been provided to them in discovery. As such, there is no

basis on which to grant the draconian relief of dismissal. See United States v. Aviles Sierra, 552 F.

Supp. 2d 205, 208 (D.P.R. 2007); United States v. Josleyn, 99 F.3d 1182, 1196 (1st Cir. 1996).

Rodriguez’s and Torres’ motions to dismiss the indictment due to a discovery violation thus fail.

   B. Speedy Trial

       Torres also moves for dismissal of the indictment due to an alleged violation of his Sixth

Amendment right to a speedy trial. In assessing a claim that a defendant has been deprived of his
              Case 3:18-cr-00055-PG Document 305 Filed 07/13/20 Page 2 of 2
Crim. No. 18-055 (PG)                                                                               Page 2

Sixth Amendment right to a speedy trial, courts consider the four Barker factors, “which include

the length of delay; the reason assigned by the government for the delay; the defendant's

responsibility to assert his right; and prejudice to the defendant, particularly to limit the possibility

that the defense will be impaired.” United States v. Handa, 892 F.3d 95, 101 (1st Cir. 2018)(citing

Barker v. Wingo, 407 U.S. 514, 532 (1972)).

        The Court will only consider a single Barker factor: prejudice to the defendant. 1 Although

the Barker test is one of balancing factors, the absence of a developed argument as to prejudice

(arguably the most important factor) necessarily dooms a defendant. As to this factor, Torres only

provides the Court a short paragraph that is essentially a boilerplate recital of what constitutes

prejudice, preceded by the simple statement “Mr. Torres-Colon is currently experiencing

prejudice.” This is not enough. Undeveloped arguments are deemed waived. 2 See United States v.

Zannino, 895 F.2d 1, 17 (1st Cir. 1990). As such, Torres’ motion to dismiss the indictment due to a

violation of his Sixth Amendment speedy trial rights thus fails. 3

        For the reasons above, Rodriguez’s and Torres’ motions are DENIED.

        IT IS SO ORDERED.

        In San Juan, Puerto Rico, July 13, 2020.

                                                          S/ JUAN M. PÉREZ-GIMÉNEZ
                                                          JUAN M. PÉREZ-GIMÉNEZ
                                                          SENIOR U.S. DISTRICT JUDGE




        1The Court notes, without more, that Torres’ characterization of the reasons for delay is misguided.
        2Torres’ argumentation as to the other three Barker factors is plagued by similar deficiencies.
       3 Furthermore, a considerable chunk of the time Torres has waited for trial has been spent serving a

sentence for a separate criminal charge which resulted in a conviction. See Criminal Case 17-483 (ADC).
